Case 8:19-cv-01422-JLS-JDE Document 23-2 Filed 05/05/20 Page 1 of 4 Page ID #:614




                         EXHIBIT A
      Case 8:19-cv-01422-JLS-JDE Document 23-2 Filed 05/05/20 Page 2 of 4 Page ID #:615


Edward Chen

From:                             Audio Guy <nhocti@hotmail.com>
Sent:                             Wednesday, April 15, 2020 5:25 PM
To:                               Edward Chen
Subject:                          Fw: Tesla : Congratulations on Ordering your Model S!!
Attachments:                      CARFAX 2014 TESLA MODEL S- 5YJSA1S11EFP32857.pdf; ATT00001.htm; Pre-Owned
                                  Purchase Agreement with Signature.pdf; ATT00002.htm; Pro-Forma MVPA - Guth
                                  Nguyen - P32857 - RN9170625 - generated on 10-26-2017.pdf; ATT00003.htm; Tesla
                                  Pre-Owned EXTENDED Warranty.pdf; ATT00004.htm; universalmobileconnector_nema_
                                  14-50.pdf; ATT00005.htm



Ed,

Here you go.

Hugh


From: Audio Guy <nhocti@hotmail.com>
Sent: Saturday, January 18, 2020 9:09 PM
To: Edward Chen <Edward.Chen@edchenlaw.com>
Subject: Fwd: Tesla : Congratulations on Ordering your Model S!!

This is the guy I ordered my car by phone with.

Sent from my iPad

Begin forwarded message:

        From: Roberts Jones <robertjones@tesla.com>
        Date: October 26, 2017 at 12:19:11 PM PDT
        Subject: Tesla : Congratulations on Ordering your Model S!!




                                                           1
Case 8:19-cv-01422-JLS-JDE Document 23-2 Filed 05/05/20 Page 3 of 4 Page ID #:616




          Hi Guth,

          Congratulations on your Model S and welcome to the Tesla family!!

          The VIN for your Tesla is 5YJSA1S11EFP32857. Exact vehicle specs and other pre-delivery
          information can be found in your new Tesla Account at www.tesla.com/mytesla - log in using this
          same email address.

          Reconditioning
          After an order is placed for a used Model S, we will transport the vehicle to the local
          Reconditioning Hub and our service team will perform a rigorous 200+ point inspection to
          determine the reconditioning in preparation for delivery. No one knows the Model S like
          Tesla! Due to a surge in demand for used Teslas, reconditioning will take about 5-
          6 weeks (with a current average of 40 days) after the vehicle arrives at Buena Park
          Reconditioning HUB.

          Please note, the Model S you are purchasing may exhibit signs of normal wear and
          tear in line with its age and odometer, but Tesla guarantees it will meet or exceed our
          highest standards of mechanical and safety condition. I will be in touch during the
          process with updates and assistance in preparing you for your delivery date!

          Attached you will find Tesla's Motor Vehicle Purchase Agreement, detailing the process of purchasing
          a Tesla Used Vehicle. The Purchase Agreement includes information about timing for taking delivery
          and the order deposit. When you're able, please review and sign the agreement. Please email or text
          a picture of the doc (digital signature, scanned email, or texted picture is fine).

          Please wait to apply for financing until your vehicle is almost through reconditioning and we
          are about a week away from your delivery, either I, or your Delivery Experience Specialist will let
          you know that timing. If you are applying for 3rd party lending, the bank may ask for a Pro-Forma
          MVPA (which is attached). The first page of the Pro-Forma MVPA shows the vehicle option (which
          helps the bank determine the vehicle’s value) and the second page shows the estimated costs and
          includes estimated taxes, and reflects the $1000 order payment. This document also shows the
          options and configuration of your Tesla - please review for accuracy.

          You'll also find information about your Two Year, up to 100,000 original mile, Warranty and Home
          Charging. If you are looking for electricians, please see Tesla's recommendation list
          - https://www.tesla.com/support/find-electrician.

          Once our service team is near completion of your Tesla's certification, your local delivery team will
          reach out to confirm your payment method, registration and trade-in intention. This is also the time we
          hope to schedule your actual delivery date! We typically see a turnaround time between four and six

                                                        2
Case 8:19-cv-01422-JLS-JDE Document 23-2 Filed 05/05/20 Page 4 of 4 Page ID #:617
          weeks from time of order.

          Once you've taken your Tesla home, you will receive a short survey about your experience. We would
          love to hear your feedback, and if there is anything I can do to improve your experience before you
          finish your survey, please let me know. Our goal at Tesla is to offer the best buying experience
          possible.

          Feel free to reach out with any questions or comments you may have throughout the process, and
          again, welcome to the Tesla family!
          Speak soon,
          - Rob



          Roberts Jones | Used Vehicle Sales Advisor, Southern
          California
          6692 Auto Center Drive | Buena Park, CA 90621
          c 714.653.4612 | e robertjones@tesla.com




                                                      3
